Citation Nr: 1220686	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 28, 2002 to June 25, 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2007, a travel board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg RO.  The appeal was remanded in December 2008 for development of the record.


FINDINGS OF FACT

1.  In July 2005 the RO denied educational assistance benefits under Chapter 30, Title 38, Unite States Code (MGIB) based on insufficient qualifying service.

2.  In September 2009 the Veteran electronically submitted a claim for benefits under the Post-9/11 GI Bill via VA Form 22-1990.

3.  In August 2011 the RO awarded educational benefits under the Post-9/11 GI Bill.

4.  The Veteran's completion of VA Form 22-1990 on September 28, 2009, was an irrevocable election to receive Post-9/11 GI Bill benefits.


CONCLUSION OF LAW

An election to receive Chapter 33 education benefits and relinquishing eligibility for Chapter 30 education benefits may not be revoked.  38 C.F.R. § 21.9520(c)(2)  (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The Board notes, however, that there are instances in which the VCAA was found to be inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138   (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)). In this case, the veteran is seeking benefits under Chapter 30.  Additionally, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002). 

Analysis

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3012 (West 2002 & Supp. 2010).  A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  In the case of an individual whose obligated period of active duty is less than three years, they must serve at least two years of continuous active duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(i) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a)(2011). 

An individual who does not meet the service requirements stated above may be eligible for basic educational assistance when he or he is discharged or released from active duty for certain specified reasons.  These include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) for a medical condition which pre-existed service on active duty and which VA determines is not service-connected; (3) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (4) for convenience of the Government; 
(5) involuntarily for the convenience of the Government as a result of a reduction in force; or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  38 C.F.R. § 21.7042(a)(5) (2011).  In addition, an individual who is discharged or released from active duty for the convenience of the Government must complete at least 20 continuous months of active duty of an obligated period of active duty that is less than three years; or, complete 30 continuous months of active duty of an obligated period of active duty that is at least three years.  38 C.F.R. § 20.7042(a)(5)(iv) (2011). 

The veteran's DD Form 214 shows that he completed 2 years, 2 months, and 3 days of continuous active military service.  In July 2005 the Veteran was informed that his application for educational benefits under Chapter 30 was denied based on insufficient service.  The Veteran appealed, arguing that he had been involuntarily separated and thus should be eligible for Chapter 20 benefits.

In September 2009 the Veteran applied for educational benefits under the Post-9/11 GI Bill via an electronically filed VA Form 22-1990.  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520 (2011). 

In September 2009 the Veteran was notified that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  In August 2011 the Veteran was notified that he had been awarded education benefits under the Post-9/11 GI Bill.  

The Board notes that Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.  In implementing this new law, VA promulgated 38 C.F.R. § 21.9520 which sets forth eligibility requirements for Chapter 33 benefits.  The regulation states that an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  See 38 C.F.R. § 21.9520(c)(2).  

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2)  have been met as the record contains a properly completed VA Form 22-1990 from the Veteran. As such is contained in the claims file, it is not necessary to further discuss the Veteran's entitlement to educational assistance benefits under the provisions of Chapter 30, as he irrevocably elected to receive benefits under Chapter 33.  

The irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2)  have been met. Therefore, the Board must find that the Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB.  


ORDER

Entitlement to educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


